          Case 1:20-cv-00375-AWI-EPG Document 6 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAMON ARRIAGA,                                     Case No. 1:20-cv-00375-AWI-EPG (PC)

12                   Plaintiff,
                                                        ORDER RE: STIPULATED REQUEST FOR
13           v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                        PREJUDICE
14   ABC PHONES OF NORTH CAROLINA,
     INC.,
15                                                      (ECF No. 5)
                     Defendants.
16

17
          Plaintiff Ramon Arriaga and Defendant ABC Phones of North Carolina, Inc., have filed a
18
     stipulation to dismiss the entire action with prejudice (ECF No. 5). In light of the stipulation,
19
     the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
20
     City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
21
     respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      April 26, 2021                              /s/
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 1:20-cv-00375-AWI-EPG Document 6 Filed 04/27/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                    2
